
	
		II
		111th CONGRESS
		1st Session
		S. 1037
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to provide adequate benefits for public safety officers injured or
		  killed in the line of duty, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the First Responders Support Act of
			 2009.
		2.Expanding
			 disability benefits
			(a)In
			 generalSection 1201 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $250,000 and inserting $350,000; and
					(B)by striking
			 subsection (h) and inserting subsection
			 (h)(1);
					(2)in subsection
			 (b)—
					(A)by striking
			 permanently and totally; and
					(B)by striking
			 , to the extent that appropriations are provided and all that
			 follows and inserting a benefit in an amount determined in accordance
			 with subsection (h)(2) to such officer.; and
					(3)in subsection
			 (h)—
					(A)by striking
			 the effective date of this subsection and inserting the
			 date of enactment of the First Responders
			 Support Act of 2009;
					(B)by inserting
			 (1) after (h); and
					(C)by adding at the
			 end the following:
						
							(2)(A)Subject to subsection
				(b) and subparagraph (B) of this paragraph, the amount of a benefit paid under
				subsection (b) to a public safety officer who has become disabled as the direct
				result of a catastrophic injury sustained in the line of duty shall be in an
				amount equal to the benefit that is payable under subsection (a) in the
				applicable year multiplied by the level of disability of the public safety
				officer, as determined in accordance with subparagraph (C).
								(B)No benefit shall be paid under
				subsection (b) if the level of disability of the public safety officer is less
				than 50 percent.
								(C)(i)The Director shall adopt and apply
				a schedule of levels of disability of public safety officers associated with
				specific injuries or combinations of injuries, based upon the average
				impairments of earning capacity resulting from the injuries concerned.
								(ii)For purposes of the schedule
				required by this subparagraph, the levels of disability eligible for benefits
				shall be—
									(I)based on the average impairment of
				earning capacity resulting from the injuries; and
									(II)set at 50, 75, and 100 percent of
				disability with a minimum threshold of 50
				percent.
									.
					(b)Definition of
			 catastrophic injurySection 1204(1) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796b(1)) is amended by striking
			 permanently prevent an individual from performing any gainful
			 work and inserting sufficiently diminishes the ability of an
			 individual to perform substantially gainful work (for purposes of this
			 paragraph marginal employment shall not be considered gainful
			 work).
			(c)Expediting
			 benefitsSection 1201 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796) is amended by adding at the end the
			 following:
				
					(n)Not later than 12
				months after the date on which a claimant submits all information required for
				a claim under this subpart, the Bureau shall determine whether the claimant is
				eligible to receive a benefit under this
				subpart.
					.
			(d)RegulationsNot
			 later than 9 months after the date of enactment of this Act, the Attorney
			 General shall promulgate regulations to carry out the amendments made by this
			 section.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General, in addition to any other amounts otherwise authorized to be
			 appropriated, $6,000,000 for each of fiscal years 2010 through 2014 to hire
			 employees for the Bureau of Justice Assistance and obtain the technology and
			 equipment necessary to expedite the processing of claims and make disability
			 determinations under subpart 1 of part L of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796 et seq.), as amended by this
			 section.
			3.Educational
			 benefits
			(a)In
			 generalSection 1212(a) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796d–1(a)) is amended—
				(1)by striking
			 paragraph (2) and inserting the following:
					
						(2)(A)Except as provided in
				paragraph (3), and subject to subparagraph (C) of this paragraph, financial
				assistance under this subpart shall—
								(i)consist of direct payments to an
				eligible dependent; and
								(ii)be paid at the monthly rate of not
				more than $1,500.
								(B)The Director shall promulgate
				regulations to establish the amount of financial assistance under subparagraph
				(A) for an eligible dependent, which shall be based on the portion of the
				normal full-time academic workload for the course of study, as determined by
				the eligible educational institution, that the eligible dependent is
				pursuing.
							(C)On October 1 of each fiscal year
				beginning after the date of enactment of the First Responders Support Act of 2009, the
				Director shall adjust the level of the benefit payable during that fiscal year
				under subparagraph (A)(ii), to reflect the annual percentage change in the
				Consumer Price Index for All Urban Consumers, published by the Bureau of Labor
				Statistics, occurring in the 1-year period ending on June 1 immediately
				preceding such October 1.
							;
				and
				(2)in paragraph
			 (3)(A), by striking to which the eligible dependent would otherwise be
			 entitled to receive and inserting that the eligible dependent
			 receives.
				(b)ChildrenSection
			 1212(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796d–1(a)(1)) is amended—
				(1)in subparagraph
			 (A), by striking or at the end;
				(2)in subparagraph
			 (B), by striking a totally and permanently disabling injury and
			 inserting the officer's catastrophic injury;
				(3)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(4)by inserting
			 after subparagraph (A) the following:
					
						(B)the child of the spouse of an officer
				described in subparagraph (A) at the time of the officer's death or on the date
				of the officer's catastrophic injury;
				or
						. 
				4.Prioritization
			 of claimsSection 1205 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796c) is amended
			 by adding at the end the following:
			
				(d)(1)The Bureau
				shall adopt and apply a system of prioritization of claims for benefits under
				this part based on the severity of the claim and the likelihood of approval of
				the claim.
				(2)For purposes of
				this subsection, a claim for a death benefit or 100 percent disability shall be
				considered more severe and given
				priority.
				.
		5.Credit for
			 continuing care of first responders
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Continuing care
				for injured first responders
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this subtitle for the taxable year an
				amount equal to the qualified medical expenses paid or incurred during such
				taxable year by a qualified injured first responder or a family member of a
				qualified injured first responder.
						(b)Limitations
							(1)In
				generalThe amount of the credit allowed under subsection (a) for
				any taxable year shall not exceed $7,500.
							(2)Limitation
				based on adjusted gross incomeThe amount of the credit allowed
				by subsection (a) (determined without regard to this subsection) shall be
				reduced (but not below zero) by 5 percent of so much of the taxpayer's adjusted
				gross income as exceeds $75,000 ($150,000 in the case of a joint
				return).
							(c)DefinitionsFor purposes of this section—
							(1)Qualified
				injured first responderThe
				term qualified injured first responder means any public safety
				officer who has suffered an injury that substantially diminishes the ability of
				the public safety officer to perform gainful work while performing an official
				duty as a public safety officer.
							(2)Family
				memberThe term family member includes family
				members described in section 267(c)(4).
							(3)Qualified
				medical expensesThe term
				qualified medical expenses means expenses paid or incurred, not
				compensated for by insurance or otherwise, for medical care (within the meaning
				of section 213(d)) in connection with an injury of a qualified injured first
				responder which was incurred while the qualified injured first responder was
				performing an official duty as a public safety officer.
							(4)Public safety
				officerThe term public safety officer has the
				meaning given such term by section 1204(9) of the Omnibus Crime Control and
				Safe Streets Act of 1968.
							(d)No double
				benefitNo credit or deduction shall be allowed under this
				chapter with respect to any expenses which are taken into account under this
				section.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by striking
			 or 6428 and inserting , 36, or 6428.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the item relating to section 36 and inserting the following new
			 items:
					
						
							Sec. 36. Continuing care for
				injured first responders.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			6.Expanding
			 counseling and mental health services
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Director means the Director of the Bureau of Justice
			 Assistance;
				(2)the term
			 eligible organization means an organization that provides free or
			 reduced cost mental health services or counseling to public safety officers
			 seriously injured in the line of duty and the family members of public safety
			 officers killed or seriously injured in the line of duty;
				(3)the term
			 public safety officer has the meaning given that term in section
			 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796b); and
				(4)the term
			 reduced cost, relating to mental health services or counseling,
			 means that the organization providing the services or counseling charges not
			 more than 50 percent of the amount that the organization would otherwise charge
			 for the services or counseling.
				(b)Authorization
			 To make grantsThe Director may make grants to eligible
			 organizations to provide mental health services or counseling to public safety
			 officers seriously injured in the line of duty and the family members of public
			 safety officers killed or seriously injured in the line of duty.
			(c)ApplicationAn
			 eligible organization desiring a grant under this section shall submit an
			 application at such time, in such manner, and accompanied by such information
			 as the Director may establish.
			
